Case 0:18-cv-60292-BB Document 236 Entered on FLSD Docket 10/25/2019 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 18-CV-60292-BLOOM/VALLE

  AIM RECYCLING OF FLORIDA, LLC,
  a foreign limited liability company, and LKQ
  PICK YOUR PART SOUTHEAST,
  LLC, a foreign limited liability company,

                 Plaintiffs,
         v.

  METALS USA, INC., a Florida corporation;
  UNIVERSAL SCRAP MANAGEMENT, LLC,
  a Florida limited liability company, OBED LENDIAN,
  an individual, and SAMUEL ABREU, an individual,

              Defendants.
  _________________________________________/

         DEFENDANTS’ REQUEST FOR AN EVIDENTIARY HEARING AND
      ORAL ARGUMENT ON DEFENDANTS’ MOTION TO STRIKE PLAINTIFFS’
     PLEADINGS (D.E. 189) AND MOTION TO SHOW CAUSE WHY COUNSEL FOR
            PLAINTIFFS SHOULD NOT BE DISQUALIFIED (D.E. 190)

         Defendants Obed Lendian (“Mr. Lendian”) and Metals USA, Inc. (“Metals USA”)

  (collectively “Defendants”), by and through his undersigned counsel, and pursuant to Local Rule

  7.1(b)(2), respectfully request that the Court hold an evidentiary hearing and allow oral argument

  on Defendants’ Motion to Strike Plaintiffs’ Pleadings (the “Motion to Strike”) (D.E. 189) and

  Defendants’ Motion for an Order to Show Cause Why Counsel For Plaintiffs Should Not Be

  Disqualified (the “Motion to Disqualify”) (D.E. 190) (together, the “Motions”). In support,

  Defendants state the following:

                                        INTRODUCTION

         On September 27, 2019, Defendants filed the above-referenced Motions to draw this

  Court’s attention to serious litigation misconduct by Plaintiffs. Simultaneously with filing this
Case 0:18-cv-60292-BB Document 236 Entered on FLSD Docket 10/25/2019 Page 2 of 5



  civil case, Plaintiffs actively “shopped” their theory of the case to their contacts at the

  Department of Justice (“DOJ”) hoping to initiate a criminal investigation of Mr. Lendian. When

  their efforts were successful, Plaintiffs took advantage of the ongoing investigation and obtained

  adverse inferences, preliminary injunctions, and leniency for witnesses with favorable testimony.

  Plaintiffs then used the threat of a criminal indictment and the promise of a “Declination Letter”

  from the DOJ to try to extort a settlement from Mr. Lendian where Plaintiffs agreed that they

  would make the criminal investigation “go away” in exchange for Mr. Lendian agreeing to either

  pay Plaintiffs $10 million dollars or sell his business to Plaintiffs.

          Plaintiffs memorialized the improper use of the criminal proceedings in writing. In that

  regard, Defendants submitted a Settlement Agreement proposed by Plaintiffs to the Court, which

  provided the following:

                Consideration. As consideration for entering into this Agreement,

                2.1      Lendian shall (a) receive a “Declination Letter” from a
                representative of the U.S. Department of Justice, confirming that no
                further investigative or prosecutorial action will be taken against
                Lendian in connection with the conduct that served as the basis for the
                Lawsuit on or before December 13, 2019 (the date Lendian receives
                such a correspondence is hereinafter referred to as the “DL Date”); and
                Defendants shall (b) make the payments in accordance with Section 3
                below following the DL Date.

          Based on these allegations, Defendants requested an evidentiary hearing. (D.E. 189 at

  16). In Plaintiffs’ Omnibus Response to such Motions, Plaintiffs submitted the Affidavits of

  Mr. Curtis and Mr. Todd to respond to the Motions. (D.E. 221.) In Defendants’ Omnibus

  Reply, Defendants submitted the Declarations of Mr. Fox and Mr. Ferro refuting the

  Affidavits of Mr. Curtis and Mr. Todd. Accordingly, Defendants believe that an evidentiary

  hearing is necessary to address the Motions.



                                                     2
Case 0:18-cv-60292-BB Document 236 Entered on FLSD Docket 10/25/2019 Page 3 of 5



                                            DISCUSSION

         Evidentiary hearings are appropriate where material facts are in dispute on a motion to

  strike. See, e.g., Wander v. Am. Airlines, 79 F. Supp. 3d 1285, 1300 (S.D. Fla. 2015) (noting that

  the court held a “multi-hour evidentiary hearing”); Bernal v. All Am. Inv. Realty, Inc., 479 F.

  Supp. 2d 1291, 1335 (S.D. Fla. 2007) (holding several evidentiary hearings on motion to strike

  answer and affirmative defenses); Eagle Hospital Physicians, LLC v. SRG Consulting, Inc., 561

  F.3d 1298, 1306-07 (11th Cir. 2009) (holding extensive hearings, including evidentiary hearings,

  on the issue of sanctions and noting that due process required hearing and notice before imposing

  cases ending sanctions where the party had disrupted the litigation); Leor Exploration & Prod.,

  LLC v. Aguiar, Nos. 09–60136–CIV, 2010 WL 3782195, at *11 (S.D. Fla. Sept. 28, 2010)

  (holding several evidentiary hearings before striking pleadings where the defendant’s actions

  “more than disrupted the litigation of these two cases, bringing both cases to a standstill”).

         Similarly, where material facts are in dispute on a motion for disqualification, an

  evidentiary hearing is required. See, e.g., United States Commodity Futures Trading Comm. v.

  Hunter Wise Commodities, LLC, Case No. 12-81311, 2013 WL 12082739, *6 n.16 (S.D. Fla.

  Sept. 6, 2013) (citing Allstate Ins. Co. v. Bowne, 817 So. 2d 994, 998 (Fla. 4th DCA 2002)

  (noting that an evidentiary hearing is required “where material facts are in dispute concerning a

  motion for disqualification.”); State Farm Mutual Automobile Ins. Co. v. Kugler, Case No. 11-

  80051, 2012 WL 12868733, *4 (S.D. Fla. June 11, 2012) (“Where the proffered affidavits

  addressing these factual issues conflict, an evidentiary hearing is required to resolve the

  disqualification issue.”); United States v. Med-Care Diabetic & Medical Supplies, Inc., Case No.

  10-81634, 2016 WL 415699, *1 (S.D. Fla. Feb. 8, 2016) (conducting evidentiary hearing on




                                                    3
Case 0:18-cv-60292-BB Document 236 Entered on FLSD Docket 10/25/2019 Page 4 of 5



  motion to disqualify); Armor Screen Corp. v. Storm Catcher, Inc., 709 F.Supp.2d 1309, 1310

  (S.D. Fla. 2010) (conducting evidentiary hearing on motion to disqualify).

         Here, there does not appear to be any question that material facts are in dispute with

  respect to the Motions. For example, the parties have taken different positions about the contents

  of the conversation and the facts conveyed during a telephone call that occurred on May 16,

  2019 between Mr. Curtis and Mr. Fox, both of whom have submitted sworn statements relating

  to the Motions. While Plaintiffs maintain that Defendants were told on that date that the DOJ

  had made the decision to decline to prosecute Mr. Lendian under any scenario, Defendants

  maintain that they did not learn the entirety of this information until August 26, 2019. This is

  one of many material facts in dispute. Because material facts relating to the Motions are in

  dispute and given the severity of the proposed sanctions, Defendants respectfully request that the

  Court schedule an evidentiary hearing and grant oral argument on the Motion to Strike (D.E.

  189) and the Motion to Disqualify (D.E. 190). Defendants believe that 3 hours in total hearing

  time would be adequate.

                      CERTIFICATE OF GOOD FAITH CONFERENCE

         Pursuant to Local Rule 7.1(a)(3), the undersigned conferred with counsel for Plaintiffs

  regarding the relief requested herein and was informed that Plaintiffs oppose Defendants’ request

  for an hearing.




                                                  4
Case 0:18-cv-60292-BB Document 236 Entered on FLSD Docket 10/25/2019 Page 5 of 5



  Dated: October 25, 2019                           Respectfully submitted,

                                                    By: s/ Derek E. León_____________
                                                       Derek E. León
                                                       Florida Bar No. 625507
                                                       James R. Bryan
                                                       Florida Bar No. 696862
                                                       Laurie U. Mathews
                                                       Florida Bar No. 120618
                                                       León Cosgrove, LLP
                                                       255 Alhambra Circle, Suite 800
                                                       Coral Gables, Florida 33133
                                                       Telephone: (305) 740-1975
                                                       Facsimile: (305) 437-8158
                                                       Email: dleon@leoncosgrove.com
                                                       Email: scosgrove@leoncosgrove.com
                                                       Email: jbryan@leoncosgrove.com
                                                       Email: lmathews@leoncosgrove.com
                                                       Email: cmanzano@leoncosgrove..com



                                    CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that, on October 25, 2019, I caused the foregoing

  document to be filed with the Clerk of the Court via CM/ECF. I also certify that the foregoing

  document is being served this day on all parties and/or counsel of record via transmission of

  Notices of Electronic Filing generated by CM/ECF.


                                                      By: s/ Derek E. León_____________
                                                              Derek E. León




                                                5
